                                        Case 1:17-cr-00600-NRB Document 63-3 Filed 10/03/18 Page 1 of 2


                    Exhibit A(2): William McFarland Bank Account Interior Design and Furniture Expenses (May 2016 – April 2017)
  Date    Amount       Name                           Description
4/25/2017   11,272.73 Ikea
4/24/2017   30,840.96 Ikea
4/24/2017      445.20 Ikea
4/18/2017   29,800.00 Superior Importers
 4/7/2017    8,000.00 Amanda Paige Interiors
3/29/2017   15,000.00 Amanda Paige Interiors
3/27/2017   10,000.00 Amanda Paige Interiors
3/27/2017    1,333.13 Amanda Stoopler
3/24/2017    5,000.00 Amanda Paige Interiors
3/20/2017    1,644.43 Broadway Furniture
3/13/2017    9,637.49 Amanda Paige Interiors
 3/6/2017      993.75 Amanda Paige Interiors
2/27/2017    9,241.28 Amanda Paige Interiors
2/22/2017    2,913.46 Amanda Paige Interiors
2/17/2017      472.56 Restoration Hardware
2/15/2017    4,028.36 Sleepys
2/15/2017       26.13 Restoration Hardware
2/14/2017      203.60 Restoration Hardware
2/13/2017    6,766.58 Domus Design Collection
2/13/2017    1,234.02 Restoration Hardware
2/10/2017    5,517.79 Z Gallerie
2/10/2017    1,048.00 Restoration Hardware
 2/8/2017      279.81 Restoration Hardware
 2/2/2017   10,464.25 Amanda Paige Interiors
 2/2/2017      127.27 Crate and Barrel
1/30/2017    2,118.71 Restoration Hardware
1/30/2017      216.66 Restoration Hardware
1/30/2017   (3,330.02) Restoration Hardware
1/26/2017    5,000.00 Amanda Stoopler
1/25/2017    5,000.00 Amanda Stoopler
1/25/2017    2,608.65 Restoration Hardware
1/25/2017    2,359.32 Restoration Hardware
1/25/2017    2,105.37 Restoration Hardware
1/25/2017      216.66 Restoration Hardware
1/24/2017    2,650.02 Restoration Hardware
1/24/2017    1,681.03 Restoration Hardware
1/23/2017    6,968.00 Safavieh Home Furnishings
                                        Case 1:17-cr-00600-NRB Document 63-3 Filed 10/03/18 Page 2 of 2


 1/23/2017     6,923.11   Restoration Hardware
 1/23/2017       216.66   Restoration Hardware
 1/18/2017     5,350.12   Restoration Hardware
 1/17/2017     6,927.50   Restoration Hardware
 1/17/2017     1,788.00   Restoration Hardware
Total        215,090.59
